                             United States District Court
                                    EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION

     UNITED STATES OF AMERICA,                            §
                                                          §
     v.                                                   §      4:16-CR-176-ALM-KPJ
                                                          §
     JAMES MORRIS BALAGIA (3).                            §



                    MEMORANDUM ADOPTING REPORT AND
             RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

          Came on for consideration the report of the United States Magistrate Judge in this action,

  this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

  On July 4, 2019, the Magistrate Judge entered proposed findings of fact and recommendations

  (Dkt. #322) that Defendant’s Motion to Dismiss (Dkt. #262) and Defendant’s Motion to Suppress

  Evidence (Dkt. #265) be denied.

          Having received the Report of the United States Magistrate Judge, and no timely objections

  being filed, the Court is of the opinion that the findings and conclusions of the Magistrate Judge

. are correct and adopts the Magistrate Judge’s report as the findings and conclusions of the Court.

  Accordingly, Defendant’s Motion to Dismiss (Dkt. #262) is DENIED and Defendant’s Motion to

  Suppress Evidence (Dkt. #265) is DENIED.

          IT IS SO ORDERED.

          SIGNED this 23rd day of July, 2019.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE
